EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. David A. Corley, Reg. #70,648 on 06/27/2022.


This listing of claims will replace all prior versions of claims:
1.	(Currently Amended)  A computing device configured for processing computing jobs of a managed network that is associated with a computational instance of a remote network management platform, the computing device comprising:
one or more processors; and
memory storing computer-readable instructions that, when executed by the one or more processors, cause the computing device to carry out operations of at least a scheduler thread and a pool of worker threads, the operations including:
	enqueuing the computing jobs in a database job queue;
causing the scheduler thread to wake up from a current sleep state upon expiration of a sleep-interval timer, the sleep-interval timer having a duration;
after waking up, the scheduler thread determining a current number of jobs in an in-memory job queue in the memory that are waiting for processing by a worker thread of the pool;
based at least in part on the current number of jobs in the in-memory job queue, the scheduler thread computing, over a current sliding time-window of a width including the current sleep state, a job-completion rate of jobs processed by the pool of worker threads;
in response to an increase in the job-completion rate, selectively increasing, by the scheduler thread, one or both selected based on an amount of the increase in the job-completion rate; 
in response to a decrease in the job-completion rate, selectively decreasing, by the scheduler thread, one or both selected based on an amount of the decrease in the job-completion rate; and
causing the scheduler thread to transition to a new sleep-state for the duration of the sleep-interval timer.

2.	(original)  The computing device of claim 1, wherein the operations further include:
at least one worker thread of the pool dequeuing a job from the in-memory job queue; and
the at least one worker thread processing the dequeued job.

3.	(original)  The computing device of claim 1, wherein computing, over the current sliding time-window including the current sleep state, the job-completion rate of jobs processed by the pool of worker threads comprises:
computing a current running average number of jobs in the in-memory job queue over the current sliding time-window;
subtracting the current running average number of jobs from a previous running average number of jobs computed over a previous sliding time-window to determine a difference in number; and
dividing the difference in number by the width of the current sliding time-window.

4.	(canceled)  

5.	(previously presented) The computing device of claim 1, wherein the scheduler thread is configured to:
if the job-completion rate is greater than or equal to a first threshold rate, retrieve the one or more jobs from the database job queue of the computational instance and add the one or more retrieved jobs to the in-memory job queue;
if the job-completion rate is greater than or equal to a second threshold rate, wherein the second threshold rate is greater than the first threshold rate, retrieve the one or more jobs from the database job queue of the computational instance and add the one or more retrieved jobs to the in-memory job queue, and decreasing the duration of the sleep-interval timer;
if the job-completion rate is greater than or equal to a third threshold rate and less than the first threshold rate, wherein the third threshold rate is less than the first threshold rate, leave the in-memory job queue unchanged;
if the job-completion rate is less than the third threshold rate, increase the duration of the sleep-interval timer; and
if the job-completion rate is less than a fourth threshold rate, wherein the fourth threshold rate is less than the third threshold rate, increase the duration of the sleep-interval timer, remove the one or more jobs from the in-memory job queue, and return the one or more removed jobs to the database job queue.
  
6.	(original)  The computing device of claim 1, wherein the database job queue comprises a table of job records, each record corresponding to a respective job, and each job record including data fields for marking a job identifier and job state, wherein the job state is at least one of: claimed/unclaimed, running or complete,
and wherein retrieving the one or more jobs from the database job queue comprises:
gaining exclusive access to the database job queue;
identifying a job record having claimed/unclaimed marked unclaimed;
updating the identified job record to have claimed/unclaimed marked claimed; and
relinquishing exclusive access to the database job queue. 

7.	(original)  The computing device of claim 6, wherein returning the one or more removed jobs to the database job queue comprises:
gaining exclusive access to the database job queue;
identifying a particular job record having a job identifier corresponding to a job to be returned;
updating the identified particular job record to have claimed/unclaimed marked unclaimed; and
relinquishing exclusive access to the database job queue.

8.	(Currently Amended)  A system configured for processing computing jobs of a managed network that is associated with a computational instance of a remote network management platform, the computing system comprising:
a database job queue disposed within the computational instance and configured for queuing the jobs of the managed network;
a server device configured to receive requests from one or more computing devices of the managed network for processing of computing jobs, and enqueue the computing jobs in the database job queue; and
a plurality of worker nodes of the computational instance, each being comprised in a computing device;
wherein each of the plurality of worker nodes is configured to carry out respective operations of at least a respective scheduler thread and a respective pool of worker threads, the respective operations including:
causing the respective scheduler thread to wake up from a respective current sleep state upon expiration of a respective sleep-interval timer, the respective sleep-interval timer having a respective duration;
after waking up, the respective scheduler thread determining a respective current number of jobs in a respective in-memory job queue that are waiting for processing by a worker thread of the respective pool;
based at least in part on the respective current number of jobs in the respective in-memory job queue, the respective scheduler thread computing, over a respective, current sliding time-window of a width including the respective current sleep state, a respective job-completion rate of jobs processed by the respective pool of worker threads;
in response to an increase in the respective job-completion rate, selectively increasing, by the respective scheduler thread, one or both selected based on an amount of the increase in the respective job-completion rate; 
in response to a decrease in the respective job-completion rate, selectively decreasing, by the respective scheduler thread, one or both selected based on an amount of the decrease in the respective job-completion rate; and
causing the respective scheduler thread to transition to a new, respective sleep state for the respective duration of the respective sleep interval.

9.	(previously presented)  The system of claim 8, wherein the respective operations further include:
at least one respective worker thread of the respective pool dequeuing a job from the in-memory job queue; and
the at least one respective worker thread processing the dequeued job.

10.	(previously presented)  The system of claim 8, wherein the respective scheduler thread computing the respective job-completion rate of jobs processed by the respective pool of worker threads comprises:
computing a respective current running average number of jobs in the respective in-memory job queue over the respective current sliding time-window;
subtracting the respective current running average number of jobs from a respective previous running average number of jobs computed over a respective previous sliding time-window to determine a respective difference in number; and
dividing the respective difference in number by the respective width of the respective current sliding time-window.

11.	(canceled)  

12.	(original)  The system of claim 8, wherein the database job queue comprises a table of job records, each record corresponding to a respective job, and each job record including data fields for marking a job identifier and job state, wherein the job state is at least one of: claimed/unclaimed, running or complete,
and wherein the server device is configured to enqueue the computing jobs in the database job queue by:
adding a respective job record for each of the enqueued computing jobs; and
marking each added respective job record as unclaimed.

13.	(original)  The system of claim 12, wherein retrieving the one or more jobs from the database job queue comprises:
gaining exclusive access to the database job queue;
identifying a job record having claimed/unclaimed marked unclaimed;
updating the identified job record to have claimed/unclaimed marked claimed; and
relinquishing exclusive access to the database job queue.

14.	(original)  The system of claim 12, wherein returning the one or more removed jobs to the database job queue comprises:
gaining exclusive access to the database job queue;
identifying a particular job record having a job identifier corresponding to a job to be returned;
updating the identified particular job record to have claimed/unclaimed marked unclaimed; and
relinquishing exclusive access to the database job queue.

15.	(canceled)  

16.	(previously presented)  A method for processing computing jobs of a managed network that is associated with a computational instance of a remote network management platform, the method carried out by a computing device of the computational instance, and comprising:
implementing a scheduler thread and a pool worker threads;
causing the scheduler thread to wake up from a current sleep state upon expiration of a sleep-interval timer, the sleep-interval timer having a duration;
after waking up, the scheduler thread determining a current number of jobs in an in-memory job queue in the memory that are waiting for processing by a worker thread of the pool;
based at least in part on the current number of jobs in the in-memory job queue, the scheduler thread computing, over a current sliding time-window of a width including the current sleep state, a job-completion rate of jobs processed by the pool of worker threads;
based on the job-completion rate and a set of threshold values organized in descending order, the scheduler thread performing at least one of four scheduling tasks, the four scheduling tasks being:  
(i) decreasing the duration of the sleep-interval timer when the job-completion rate is greater than a first threshold value of the set,
(ii) retrieving one or more jobs from a database job queue of the computational instance and adding the one or more retrieved jobs to the in-memory job queue when the job-completion rate is greater than a second threshold value of the set, 
(iii) increasing the duration of the sleep-interval timer when the job-completion rate is less than a third threshold value of the set, and
(iv) removing one or more jobs from the in-memory job queue and returning the one or more removed jobs to the database job queue when the job-completion rate is less than a fourth threshold value of the set; and
causing the scheduler thread to transition to a new sleep state for the duration of the sleep-interval timer.

17.	(original)  The method of claim 16, further comprising:
at least one worker thread of the pool dequeuing a job from the in-memory job queue; and
the at least one worker thread processing the dequeued job.

18.	(previously presented)  The method of claim 16, wherein computing, over the current sliding time-window including the current sleep state, a job-completion rate of jobs processed by the pool of worker threads comprises:
computing a current running average number of jobs in the in-memory job queue over the current sliding time-window;
subtracting the current running average number of jobs from a previous running average number of jobs computed over a previous sliding time-window to determine a difference in number; and
dividing the difference in number by the width of the current sliding time-window.

19.	(previously presented)  The method of claim 16, wherein the scheduler thread performing at least one of the four scheduling tasks based on the job-completion rate comprises:
increasing at least one of:  (i) how many or (ii) how often jobs are retrieved from the database job queue and added to the in-memory job queue as the job-completion rate increases; and
decreasing at least one of:  (i) how many or (ii) how often jobs are retrieved from the database job queue and added to the in-memory job queue as the job-completion rate decreases.

20.	(original)  The method of claim 16, wherein the database job queue comprises a table of job records, each record corresponding to a respective job, and each job record including data fields for marking a job identifier and job state, wherein the job state is at least one of: claimed/unclaimed, running or complete,
wherein retrieving the one or more jobs from the database job queue comprises:
gaining exclusive access to the database job queue;
identifying a job record having claimed/unclaimed marked unclaimed;
updating the identified job record to have claimed/unclaimed marked claimed; and
relinquishing exclusive access to the database job queue;
and wherein returning the one or more removed jobs to the database job queue comprises:
gaining exclusive access to the database job queue;
identifying a particular job record having a job identifier corresponding to a job to be returned;
updating the identified particular job record to have claimed/unclaimed marked unclaimed; and
		relinquishing exclusive access to the database job queue.

21.	(previously presented)  The computing device of claim 1, wherein, based on the job-completion rate and a set of threshold values organized in descending order, the scheduler thread performing at least one of four scheduling tasks, the four scheduling tasks being:
	(i) decreasing the duration of the sleep-interval timer when the job-completion rate is greater than a first threshold value of the set;
	(ii) retrieving the one or more jobs from the database job queue of the computational instance and adding the one or more retrieved jobs to the in-memory job queue when the job-completion rate is greater than a second threshold value of the set; 
	(iii) increasing the duration of the sleep-interval timer when the job-completion rate is less than a third threshold value of the set; and
	(iv) removing the one or more jobs from the in-memory job queue and returning the one or more removed jobs to the database job queue when the job-completion rate is less than a fourth threshold value of the set.

22.	(previously presented)  The system of claim 8, wherein, based on the respective job-completion rate and a set of threshold values organized in descending order, the respective scheduler thread performing at least one of four scheduling tasks, the four scheduling tasks being:
	(i) decreasing the duration of the respective sleep-interval timer when the respective job-completion rate is greater than a first threshold value of the set;
	(ii) retrieving the one or more jobs from the database job queue of the computational instance and adding the one or more retrieved jobs to the respective in-memory job queue when the respective job-completion rate is greater than a second threshold value of the set; 
	(iii) increasing the duration of the respective sleep-interval timer when the respective job-completion rate is less than a third threshold value of the set; and
	(iv) removing the one or more jobs from the respective in-memory job queue and returning the one or more removed jobs to the database job queue when the respective job-completion rate is less than a fourth threshold value of the set.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BING ZHAO whose telephone number is (571)270-1745.  The examiner can normally be reached on 9am - 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, An Meng-Ai can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BING ZHAO/
Primary Examiner, Art Unit 2198